 THE TIMES PUBLISHING COMPANYThe Times Publishing Company and Graphic ArtsInternational Union. Case 12-CA-7364August 8, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn May 5, 1977, Administrative Law JudgeMichael O. Miller issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge, except as modified herein, and to adopt hisrecommended Order.The Administrative Law Judge found that Respon-dent violated Section 8(a)(1) of the Act by promul-gating and maintaining overly broad and ambiguousno-solicitation and no-distribution rules. The rules,in their final form, are set forth below. Those postedon the main bulletin board at the printing plant read:THE CONDUCTING OF NON-COMPANY BUSINESS,SUCH AS CANVASSING, COLLECTION OF FUNDS,PLEDGES, CIRCULATION OF PETITIONS,SOLICITATION OF MEMBERSHIPS OR ANY OTHERSIMILAR TYPES OF ACTIVITY ARE NOT PERMITTEDDURING THE WORKING TIME OF ANY STAFFER.FOR SAFETY AND ACCIDENT PREVENTION REASONS,THE DISTRIBUTION OF NON-TIMES PUBLISHINGCOMPANY LITERATURE SUCH AS PAMPHLETS,LEAFLETS, LETTERS OR OTHER PRINTED MATERIAL ISNOT PERMITTED.Those posted at the downtown location read:THE CONDUCTING OF NON-COMPANY BUSINESS,SUCH AS CONVASSING, COLLECTION OF FUNDS,PLEDGES, CIRCULATION OF PETITIONS,SOLICITATION OF MEMBERSHIPS OR ANY OTHERSIMILAR TYPES OF ACTIVITY ARE NOT PERMITTEDDURING THE WORKING TIME OF ANY STAFFER, ORAT ANY TIME IN PUBLIC AREAS OF THE BUILDING,SUCH AS LOBBIES AND ELEVATORS.Respondent has requested oral argument. This request is hereby deniedas the record, the exceptions, and the brief adequately present the issues andthe positions of the parties.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to231 NLRB No. 44THE DISTRIBUTION OF NON-TIMES PUBLISHINGCOMPANY LITERATURE SUCH AS LEAFLETS, LETTERSOR OTHER WRITTEN MATERIAL BY ANY STAFFER ISNOT PERMITTED DURING WORKING TIME, INWORKING AREAS OR IN PUBLIC AREAS WITHIN THEBUILDING.In concluding that the above rules are invalid, theAdministrative Law Judge found the phrases in therules which prohibit solicitation and distribution in"public areas" at the downtown location, solicitation"during the working time of any staffer" at bothlocations, and distribution at the printing plant "forsafety and accident prevention reasons," to be overlybroad and ambiguous. We agree with the Adminis-trative Law Judge's determination that the aboverules are invalid.Although the Administrative Law Judge found allRespondent's rules to be invalid generally, he made afurther finding that Respondent's downtown lobby isa work area, and that the no-distribution rule postedthere is valid to the extent that it prohibits distribu-tion in that lobby. Respondent excepts to theAdministrative Law Judge's determination that thedowntown lobby is not a retail operation wheresolicitation and distribution may be lawfully prohi-bited.At Respondent's downtown location, there is areceptionist in the lobby to direct members of thepublic, and there is an adtaker and cashier windowfor the convenience of those individuals who wouldrather place advertisements in person. Among theitems available to the public in the lobby are backissues of the newspaper and special supplements,flags, almanacs, and other related materials.The Administrative Law Judge made a finding asto the status of the lobby area, concluding that it isnot a retail operation, but is a work area wheredistribution may be prohibited but where solicitationis lawful. By excepting to the Administrative LawJudge's failure to treat Respondent's downtownlobby as a retail store, Respondent has placed theissue of the status of the downtown lobby before theBoard. Accordingly, we have reviewed the recordand the positions of the parties concerning the properscope of organizational activity in this area.The Board has consistently held that, pursuant to avalid rule, distribution may be prohibited fromworking areas because it can interfere with theoverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer's interest in order and discipline at employ-ee work stations.3After examination of the record,however, we cannot agree with the AdministrativeLaw Judge that the lobby of Respondent's down-town location is a working area. The fact thatRespondent employs a receptionist to provideinformation, that it provides some public serviceitems and documents such as back issues of thenewspaper and special printings, and that it main-tains a cashier window where classified ads may bepaid for does not support the conclusion that thelobby is a working area where all union distributionmay be prohibited. In light of Respondent's no-solicitation rule posted at the downtown office whichlists "lobbies and elevators" as "public areas" (theprevious rule included "lobbies, elevators, lunch-rooms and snackbars" as "public areas"), weconclude that even Respondent did not consider thelobby to be a work area. Only through its argumentclaiming the lobby to be similar to a retail operationwhere customer contact would be seriously disruptedby solicitation and distribution did Respondentsuggest its work areas status.Respondent's downtown lobby is analogous to thepublic areas in St. John's Hospital and School ofNursing, Inc.,4where patients and visitors sharedaccess with employees. We decided in that case thatsolicitation and distribution may be prohibited inpatient care areas, but not in common areas such aslounges and cafeterias. In making that decision, weconcluded that the rights of the employees to solicitand distribute literature in public areas of a hospitaloutweighed the interests of patients and visitors inthose areas to be shielded from all organizationalactivity. In our view, the same principle appliesherein.Even if we were to conclude, however, that thedowntown lobby is a working area, we would stillfind that Respondent's no-distribution rule posted inthe downtown location is invalid "to the extent thatit prohibits distribution in that area" because the ruleitself is invalid for all purposes. In disagreeing withthe finding of the Administrative Law Judge as to theapplicability of the rule to one specific area, we notethat the Board has consistently held that when anemployer promulgates and maintains overly broadno-solicitation and no-distribution rules those rulesare invalid for all purposes and not valid in part asthey apply to a given area.Accordingly, we reverse that portion of theAdministrative Law Judge's Decision which statesthat Respondent's downtown lobby is a working areaand that the no-distribution rule at the downtownlocation is valid to the extent that it applies to thelobby area.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, The TimesPublishing Company, St. Petersburg, Florida, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.3 Stoddard-Quirk Manufacturing Co., 138 NLRB 615(1%962).4 222 NLRB 1150 (1976).DECISIONSTATEMENT OF THE CASEMICHAEL 0. MILLER, Administrative Law Judge: Thiscase was heard on January 25 and January 26, 1977, inTampa, Florida, pursuant to a charge filed on September27, 1976 (all dates hereinafter are 1976 unless otherwisespecified), and a complaint which issued on November 24.The complaint alleged that Respondent violated Section8(a)(I) of the National Labor Relations Act (herein theAct) by promulgating, maintaining, and giving effect toinvalid no-solicitation and no-distribution rules and byinterrogating employees concerning their union activity.Respondent admitted certain jurisdictional facts butdenied the commission of any unfair labor practices.At the hearing, all parties were represented and weregiven full opportunity to examine and cross-examinewitnesses, to argue orally, and to file briefs. Upon theentire record in the case, including the briefs and oralarguments, and from my observation of the witnesses andtheir demeanor, I make the following:FINDINGS OF FACTI. THE RESPONDENT'S BUSINESS AND THE CHARGINGPARTY'S LABOR ORGANIZATION STATUS-PRELIMINARYCONCLUSIONS OF LAWRespondent is a Florida corporation engaged in thepublication of newspapers in St. Petersburg, Florida.During the past 12 months, Respondent's gross revenuesfrom its business operation exceeded $500,000 and duringthat same period of time it published nationally syndicatedcolumns and advertisements for nationally sold products.The complaint alleged, Respondent admitted, and I findand conclude, that at all times material herein, Respondenthas been an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.The complaint alleged, Respondent admitted, and I findand conclude, that at all times material herein, theCharging Party has been a labor organization within themeaning of Section 2(5) of the Act.208 THE TIMES PUBLISHING COMPANY11. THE UNFAIR LABOR PRACTICESA. The No-Solicitation and No-Distribution Rules1. The physical environmentRespondent maintains two major locations which areinvolved herein. Its downtown location, which houses itsbusiness offices, consists of two adjacent and connectedbuildings. Each building has a lobby area and elevators.Employees may enter through the main lobby but primari-ly use an entry at the back of the building which leads to ahallway on which there are offices. The lobby in the mainbuilding is open to and is frequented by the public.Classified advertisements may be purchased and paid forin the lobby and approximately 400 such advertisementsare sold at that point each week. This accounts for only asmall percentage of Respondent's advertising revenue. Alsosold are such items as reams of newsprint, flags, almanacs,reprints of books and magazines issued by Respondent,back and current issues of the newspaper, and photo-graphs. Additionally, the public is invited into the lobby tosee back issues of the paper, to bring in news items such asannouncements of weddings and other events, to begintours of the building, and to receive various publicationswhich Respondent distributes as a public service. It wasestimated that approximately 250 to 300 members of thepublic enter the lobby between 8 a.m. and 5 p.m. each day.A receptionist is stationed in that lobby to assist thoseentering by receiving information from them as to newsevents, by giving them copies of the free distributions, andby directing them about the building. Also located on thefirst floor of the main building are hallways and officesincluding the personnel office, which may be entered fromthe lobby, and the credit union. On the upper floors areoffices, an auditorium, a conference room, and a cafeteria,which is on the sixth floor of the adjoining building. Someportion of that building is also occupied by Respondent'stenants who, along with employees, use the lobby andelevators in that building.Respondent's 34th Street location houses its printingplant. It is a three-story structure surrounded on three sidesby an enclosed parking lot. Within the plant building, inaddition to the printing facilities, are: a circulationdepartment, a warehouse, two lobby areas, and employeesnackbars or cafeterias on the first and second floors. Theprinting plant is in operation 24 hours per day.2. Institution of the rulesFor a number of years, Respondent maintained a no-solicitation rule which was published in a guide given newemployees during their orientation.' In April, the Unioncommenced an organizing campaign. Respondent conclud-ed, as a result of consultations with its attorneys, that theno-solicitation rule "was not as clear as it should be." Noaction was taken, however, because of the pending union' That rule stated: "S9liciting on Company premises, whether bypersonal contact, bulletin boards, or any other manner, for any purposes,not specifically authorized by management, is prohibited. This prohibitionapplies to staffers as well as nonstaffers." While some supervisors had somedivergent understandings as to the limitations imposed by this rule, theirtestimony indicated that this rule was not enforced as written. Someactivity. That activity ceased in May and Respondent waspromptly so notified by letter from the Union and itsorganizing committee.In June, Respondent posted new no-solicitation and no-distribution rules, which, it claimed, were intended toclarify the prior rule. Posted at the downtown location wasthe following: 2NOTICE TO STAFFERS [Employees]SOLICITATION IS NOT PERMITTED BY ANY STAFFERDURING THE WORKING TIME OF THE STAFFER DOING THESOLICITING OR BEING SOLICITED OR AT ANY TIME INPUBLIC AREAS.DISTRIBUTION OF PRINTED MATERIALS WILL NOT BEPERMITTED DURING WORKING TIME OR IN WORKINGAREAS OR IN PUBLIC AREAS.Posted at the printing plant was:SOLICITATION IS NOT PERMITTED BY ANY STAFFERDURING THE WORKING TIME OF THE STAFFER DOING THESOLICITING OR BEING SOLICITED.DISTRIBUTION OF PRINTED MATERIALS WILL NOT BEPERMITTED FOR SAFETY REASONS.The foregoing rules were modified in July, at thedirection of Respondent's president and editor, who feltthat the language used was too ambiguous, stilted, and outof keeping with the literary style Respondent used incommunicating with its staff. The new rules, posted at thedowntown location, read:THE CONDUCTING OF NON-COMPANY BUSINESS, SUCH ASCANVASSING, COLLECTION OF FUNDS, PLEDGES,CIRCULATION OF PETITIONS, SOLICITATION OFMEMBERSHIPS OR ANY OTHER SIMILAR TYPES OF ACTIVITYARE NOT PERMITTED DURING THE WORKING TIME OF ANYSTAFFERS, OR AT ANY TIME IN PUBLIC AREAS WITHIN THEBUILDING, SUCH AS LOBBIES, ELEVATORS, LUNCHROOMSOR SNACKBARS.THE DISTRIBUTION OF NON-TIMES PUBLISHING COMPANYLITERATURE SUCH AS LEAFLETS, LETTERS OR OTHERWRITTEN MATERIAL BY ANY STAFFER IS NOT PERMITTEDDURING WORKING TIME, IN WORKING AREAS OR INPUBLIC AREAS WITHIN THE BUILDING.Posted on the main bulletin board at the printing plantwas:THE CONDUCTING OF NON-COMPANY BUSINESS, SUCH ASCANVASSING, COLLECTION OF FUNDS, PLEDGES,CIRCULATION OF PETITIONS, SOICITATION OFMEMBERSHIPS OR ANY OTHER SIMILAR TYPES OF ACTIVITYsolicitation was permitted on nonwork time and distributions werepermitted in nonwork areas. The rule, however, was not revoked.2 The rules as quoted herein omit Respondent's prohibitions onsolicitation and distribution by nonemployees, which were not contended tobe invalid.209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDARE NOT PERMITTED DURING THE WORKING TIME OF ANYSTAFFER.FOR SAFETY AND ACCIDENT PREVENTION REASONS, THEDISTRIBUTION OF NON-TIMES PUBLISHING COMPANYLITERATURE SUCH AS PAMPHLETS, LEAFLETS, LETTERS OROTHER PRINTED MATERIALS IS NOT PERMITTED.This rule was not posted in the cafeteria at the plant,allegedly because that was deemed a nonwork area.Subsequently, Respondent's attorneys suggested addi-tional changes in the rules as they were posted in thedowntown location. In the first week of September, therules which had been posted in July were removed and thefollowing was posted:THE CONDUCTING OF NON-COMPANY BUSINESS, SUCH ASCANVASSING, COLLECTION OF FUNDS, PLEDGES,CIRCULATION OF PETITIONS, SOLICITATION OFMEMBERSHIPS OR ANY OTHER SIMILAR TYPES OF ACTIVITYARE NOT PERMITTED DURING THE WORKING TIME OF ANYSTAFFER, OR AT ANY TIME IN PUBLIC AREAS OF THEBUILDING, SUCH AS LOBBIES AND ELEVATORS.THE DISTRIBUTION OF NON-TIMES PUBLISHING COMPANYLITERATURE SUCH AS LEAFLETS, LETTERS OR OTHERWRITTEN MATERIAL BY ANY STAFFER IS NOT PERMITTEDDURING WORKING TIME, IN WORKING AREAS OR INPUBLIC AREAS WITHIN THE BUILDING.The employees were given no explanation for the modifica-tion of the rules; neither were they told that the lunch-rooms and snackbars, previously designated as public areasoff-limits to solicitation, were no longer so considered.The rules for the printing plant remained as posted inJuly. Both of the last quoted sets of rules remained in effectat least until the date of this hearing.According to the testimony of Respondent's personnelmanager, Allen Dwyer, no employee has ever beendischarged or otherwise disciplined for violation of its no-solicitation and no-distribution rules. Employees Spearmanand Dunson testified that, at least where they work on thepress deck, employees engage in all manner of conversa-tions while working. These discussions include talk aboutthe Union. Spearman acknowledged that there was no ruleprohibiting such conversations, "as long as it doesn'tinterfere with what you are doing." Dunson and Snowdentestified to distributing handbills in the parking lots, breakrooms, and lunchrooms without supervisory interference.Testimony of employees and some supervisors indicatesthat there has been some minor gambling activity amongthe employees, in the form of football and paycheck pools.The record would seem to indicate that this activity cameto a halt at about the time the no-solicitation and no-distribution rules were posted.:' Respondent's contention that its rules "[r]easonably permit the staffersto communicate with one another; and, therefore, the Board's mechanisticapproach, regarding where solicitation and distribution may be conducted,must be reconsidered and modified accordingly" must be rejected. Where,as here, the course set by the Board is clear, it is not the Administrative Law3. Discussions and conclusionsThe Board's policy in regard to no-solicitation and no-distribution rules was enunciated in Stoddard-Quirk Manu-facturing Co., 138 NLRB 615 (1962), and was recentlyrestated in St. John's Hospital and School of Nursing, Inc.,222 NLRB 1150 (1976), as follows:In general, no-solicitation rules are presumed valid ifapplicable only to solicitation during working time, butare presumed unlawful if they extend to solicitationduring nonworking time irrespective of whether thesolicitation occurs in a work or nonwork area. Rulesprohibiting distribution of literature are presumed validunless they extend to activities during nonworking timeand in nonworking areas. In order to justify theexistence of a rule which is on its face presumptivelyunlawful, an employer must present sufficient justifica-tion to warrant the further curtailment of employeerights.It is in this context that Respondent's rules must beexamined.3Initially, it must be noted that while some supervisorsand employees may have applied the pre-May 1976solicitation rule in a manner consistent with Board law andpolicy, that rule was unlawfully broad. It prohibited allunauthorized solicitation on company premises. FMCCorporation, 211 NLRB 770 (1974). Moreover, contrary toRespondent's assertions, that rule was not made valid bycommunications to employees that the rule was to beapplied only in a lawful manner. Thus, Assistant PressForeman Thonen testified that the rule, as written, wasgenerally what he had been told about solicitation. Hefurther testified that he was told: "You can't solicit on thepress deck... ."It is clear that the no-distribution aspect of the new rulesis unduly broad. The rule posted at the printing plantbarred all distributions on company premises, because ofan expressed concern for "safety reasons" or "safety andaccident prevention reasons." No evidence was adduced toestablish that there was a necessity for such a rule whichwould overcome its presumptive invalidity. The mereassertion that a broad no-distribution rule is intended topromote safety does not prove that it is actually necessaryfor that purpose. See Stoddard-Quirk, supra at 621.Additionally, while some employees may have felt free toengage in distributions in such nonwork areas as parkinglots and cafeterias, and there was no evidence of enforce-ment of the rule as written (other than the Martinez-Firchow incident, infra), there was also no evidence thatthe employees were told that such areas were open to theirdistributions. That the rule was not posted in the cafeteriais not the equivalent of a statement from the Employer thatthey were free to engage in distributions in that area. Cf.Essex International, Inc., 211 NLRB 749 (1974), wherein afacially invalid no-distribution rule (prohibiting distribu-Judge's function to set off in new directions. Moreover, were the law lessclear, I would still be disinclined to promulgate a policy which would permitthe Employer herein, who claims special "concern for the protection of theright of free speech and knowledge of communications," to maintain rulesmore restrictive and less clear than other employers subject to the Act.210 THE TIMES PUBLISHING COMPANYtion during "working hours") was found not to interferewith employee rights in view of both a second statement ofthe rule which did not contain the offending phrase andoral statements to each employee that breaktime was theirsto use as they pleased.The no-distribution rules as written for the downtownlocation initially proscribed distribution in "public areas."This was first modified to "public areas within thebuilding," which was defined in the no-solicitation ruleprinted above the no-distribution rule to include suchplaces as "lobbies, elevators, lunchrooms or snackbars."The subsequent modification of the no-solicitation ruleeliminated "lunchrooms or snackbars" from the examplesof public areas. The designation of "lobbies and elevators"as prohibited public areas remained. These rules, as writteninitially and as modified, precluded employees fromengaging in distributions in such nonwork areas aselevators, hallways which might be traversed by the public,and the lobby of the building adjacent to the mainbuilding. No justification for such a curtailment ofemployee rights was offered. Accordingly, I find that theprohibition of distributions in "public areas" to be undulybroad and invalid. The Presbyterian Medical Center, 227NLRB 904 (1977). See also St. John's Hospital, supra.4Respondent has asserted that the downtown lobby (inthe main office building) is a working area within whichdistribution may validly be prohibited. I agree. The recordreveals that within this 20 by 70 foot area, Respondenttransacts substantial business related to the sale of thenewspaper and advertisements therein, its newsgatheringfunctions, and its goodwill within its marketing communi-ty. Employees work in that lobby, including a receptionist,ad-takers, and cashiers. Therefore, to the extent thatRespondent's rule would prohibit distributions within thisarea, I deem it valid.Respondent has contended additionally, "that since thelobby is also a customer selling area frequented by thepublic, it is entitled to have a broader rule [including aprohibition of solicitation by employees on their nonwork-ing time] as established by the retail store precedents."This issue is controlled by the Board's recent decision in St.John's Hospital, supra. The employer therein sought toapply the Board's retail rules as set forth in MayDepartment Stores Company, a Corporation, d/b/a Famous-Barr Company, 59 NLRB 976 (1944), to areas of a hospitalto which patients had access. The Board, while finding that"hospitals may be justified in imposing somewhat morestringent prohibitions on solicitation than are generallypermitted" because of need for a tranquil atmospherewithin which to carry out patient care functions, held thatthe hospital's reliance on May Department Stores wasmisplaced. It pointed out that in a retail establishment:4 I would, at the least, deem the term "public areas" to be ambiguous.Members of the public are permitted to go throughout the building, onbusiness and as Respondent's guests dunng tours. This ambiguity must beresolved against the promulgator of the rule, rather than the employees whoare required to obey it. Farah Manufacturing Company. 187 NLRB 601(1970).5 For this same reason, I reject Respondent's contention that "theinterference with the newsgathenng and selling functions of the newspaperby allowing union activity in the lobby area would be an unwarranted andunnecessary restriction on the Company's nght under the First Amend-[S]olicitation on the selling floor. ..even on nonworktime, would be disruptive of the store's relationshipwith its customers in the pursuit of its main function, i.e.,selling merchandise. Respondent's basic function is patientcare. It has not been shown that the prohibitions herediscussed are necessary to avoid disruption of thatfunction. [Emphasis supplied.]As in St. John's Hospital, Respondent's main function isnot retail trade; neither is the retail business the mainfunction of the lobby area. And, as in St. John's Hospital,Respondent has not established that union solicitation inthe lobby, by employees who are not on their working time,would disrupt Respondent's main function.5Additionally, for the reasons set forth in the foregoingdiscussion regarding the no-distribution rules, I find thatthe prohibition of solicitation in "public areas within thebuilding, such as lobbies and elevators" to be unduly broadand invalid.6Finally, I find that Respondent's prohibition of solicita-tions, at either location, "during the working time of anystaffer," to be ambiguous. I note that earlier versions of therule clearly indicated that the prohibition applied to timeswhen either of the participants to the conversation wereworking. The final rule did not so specify and could beconstrued to impose a risk of discipline on employeesparticipating in solicitations when anyone was working. AsRespondent operated around-the-clock, all solicitationsmight be barred. Construing the ambiguity against itspromulgator, I find that the rule is unduly broad andinvalid.General Counsel contended that the no-solicitation ruleswere disparately applied, that gambling activities werepermitted while union activities were not. The evidencefails to support this contention. The record reflects that thegambling, not generally done in management's presence,ceased when the no-solicitation rules were posted.B. Other Alleged InterferencePressman David Spearman testified that sometime inSeptember, while he was cleaning the press, he paused inhis work and held a brief conversation with anotheremployee, Gordon Hill, in regard to the Union. AssistantPress Foreman Thonen approached, from the direction ofhis office, and told Spearman, "not to be caught talkingabout unions on the press deck." Thonen denied everyaspect of this conversation; Hill was not called to testify.Noting that the alleged supervisory remark was in responseto a conversation which in fact constituted an interruptionof work, that Spearman was aware that discussion amongemployees was permitted unless it interfered with work,and that no corroboration was offered, I conclude thatment," the freedom of the press. See Buckcey v. American Federation ofTelevision and Radio Artists, 496 F.2d 305 (C.A. 2, 1974), cert. denied 419U.S. 1093 (1974).6 Beyond question, Respondent's second no-solicitation rule applicableto the downtown location, prohibiting solicitation in "lunchrooms orsnackbars," was invalid. The failure to inform its employees that these werepermissible areas, when the rule was subsequently modified, other than bythe deletion of those words, is an additional factor I have considered infinding "public areas within the building" to be both unduly broad andambiguous.211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDeven if the conversation occurred as related by Spearmanno unlawful interference with employee rights is to befound in this incident.7Employee Sam Dunson testified that, in the course of asocial get-together following work at which the Union wasbeing discussed, he made the statement that employeescould discuss the Union while on company property. PressForeman Donat allegedly responded, "You cannot talkabout Union on Company property.... The Companycould fire you for it." Dunson testified further that Donatmade a similar remark a few days later, in the lunchroom.However, on cross-examination, and again during redirectexamination, Dunson acknowledged that Donat's state-ment was to the effect that if such conversations interferedwith their work, they were contrary to company policy.This latter testimony corroborates Donat's credible recol-lection of what he told the employees. Such a policy would,of course, be lawful. Accordingly, I find that GeneralCounsel has failed to sustain his burden of proving thatthese conversations interfered with employee rights.In the latter part of September, Assistant Press Superin-tendent Paul Ray asked Dunson whether he was going to aunion meeting which was scheduled for the following day.Dunson said that he was. According to Ray, the questionarose when Dunson stopped by his office and asked Raywhether he had seen the union leaflets which announcedthe meeting. Dunson denied that he had asked Ray aboutthe leaflet or otherwise initiated the conversation. On thefollowing day, Ray ran into Dunson and asked whether hehad attended the meeting. Dunson said that he had andmentioned that 15 or 20 other employees also attended. Itwas Dunson's testimony, denied by Ray, that Ray inquiredof the number who had attended and asked what had beensaid and done. I credit Ray as he appeared to be a candidand straightforward witness. His admission of somepotentially violative conduct is some evidence in support ofhis credibility. Dunson's recollective abilities and demean-or were less convincing. Noted particularly in this regardwere the inconsistencies between Dunson's testimony ondirect examination and that given under cross-examinationconcerning Donat's statements to him, referred to in thepreceding paragraph.There are approximately 500 staffers (employees) at theprinting plant. The Union's campaign had been in progressfor a number of months prior to both the Dunson-Rayincident and the hearing herein. That incident, however,was the only evidence adduced of conduct alleged to beviolative as coercive interrogation. It arose in a casual andapparently unplanned manner, precipitated by a statementof Dunson, who had a friendly relationship with Ray, a lowlevel supervisor. Standing alone, and noting the othercircumstances present, I conclude that Ray's questions ofDunson do not constitute the kind of interference,restraint, or coercion which constitutes a violation ofSection 8(a)(1). See Arvin Industries, Inc., 226 NLRB 925(1976); Boston Cab Company, Inc. & McCann's Taxi, Inc.,212 NLRB 560 (1974).About September 25, pressman Manuel Martinez wasdistributing union literature outside one of the gates to theI Moreover, finding this statement to be violative would add nothing tothe remedy herein, in view of my findings regarding the no-solicitation rules.employee parking lot at the 34th Street plant. With him wasUnion Representative Donald Moeller and another em-ployee. Plant Manager Vernon Firchow drove by them,stopped, got out of his car, and called Martinez over.According to Martinez, as corroborated by Moeller,Firchow asked Martinez if he had been handbilling on thepremises. Martinez said that he had not and was told, "Idon't want you handbilling on the parking lot." Firchowtestified that he had earlier received reports of nonemploy-ees passing out literature on the parking lot, had beenreminded of that when he saw Martinez and two otherswhom he could not identify at the gate, and took thatopportunity to tell Martinez that nonemployees were notpermitted to distribute in the parking lots. He deniedsaying that employees could not engage in such distribu-tions. Both Martinez and Moeller impressed me as candidwitnesses with good memories. Their testimony wasmutually corroborative. Further, I deem it probable that,as Firchow's statement was directed at Martinez, it wasintended as an instruction to Martinez rather than to theunknown nonemployee. A direction to a nonemployee tostay off company property would probably have beenmade to the nonemployee, rather than through anemployee as intermediary. Accordingly, I conclude that theversion of this statement as related by Martinez andMoeller is the more credible. I further find and concludethat Firchow's direction to Martinez unduly restrictedemployee organizational rights in a nonworking area andviolated Section 8(a)(1) of the Act. Stoddard-Quirk Manu-facturing Co., supra.Upon the basis of the foregoing facts and the entirerecord in this case, I make the following:CONCLUSIONS OF LAW1. By promulgating and maintaining rules restrictingthe areas in which employees on nonwork time may orallysolicit for labor organizations, and by restricting thenonwork areas in which employees on their nonwork timemay distribute materials on behalf of labor organizations,Respondent has engaged in unfair labor practices inviolation of Section 8(aX 1) of the Act.2. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3. Other than as set forth above, Respondent has notviolated the Act in any manner alleged in the complaint.THE REMEDYIt having been found that Respondent has promulgatedand maintained rules unlawfully restricting employeeexercise of rights guaranteed by the Act, I shall recommendthat it cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.Upon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:212 THE TIMES PUBLISHING COMPANYORDER8The Respondent, The Times Publishing Company, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Promulgating or maintaining rules prohibiting em-ployees from soliciting on behalf of any labor organizationon Respondent's premises on nonwork time or prohibitingthe distribution of union literature in nonwork areas duringthe employees' nonwork time.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Rescind its no-solicitation and no-distribution rulesto the extent that they prohibit employees from solicitingon behalf of any labor organization on Respondent'spremises on nonwork time or prohibit employees fromdistributing union literature in nonwork areas during theemployees' nonwork time.(b) Post at its office building and its plant in St.Petersburg, Florida, copies of the attached notice marked"Appendix."9Copies of said notice, on forms provided bythe Regional Director for Region 12, after being signed by8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.9 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."Respondent's authorized representative, shall be posted byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT promulgate or maintain any rule whichprohibits our employees or staffers from soliciting onbehalf of any labor organization on Company propertywhen they are on nonwork time or from distributingunion literature in nonwork areas while on nonworktime.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir rights guaranteed in Section 7 of the Act.WE WILL rescind our no-solicitation and no-distribu-tion rules to the extent that they prohibit our employeesor staffers from soliciting on behalf of any labororganization on our property while on nonwork time orfrom distributing union literature in nonwork areas onnonwork time.THE TIMES PUBLISHINGCOMPANY213